Citation Nr: 1619337	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  08-08 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1952 to April 1956.  He died in March 2005 and the appellant claims as his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied entitlement to service connection for the cause of the Veteran's death and entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 (West 2014).

In August 2008, the appellant testified at a hearing before a Decision Review Officer (DRO) at the RO in San Diego, California.  A written transcript of this hearing has been prepared and associated with the evidence of record.  The appellant previously requested a hearing before a Veterans Law Judge (VLJ) of the Board at the local RO in May 2008, and one was scheduled in August 2010.  The appellant failed to appear for the hearing, and it is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).

In January 2011, the Board denied the claim for DIC.  This issue is therefore no longer before the Board.  In the January 2011 decision, the Board also remanded the claim for service connection for the cause of the Veteran's death to the RO via the Appeals Management Center (AMC) in Washington, DC for further development.  After completion of the requested actions, the RO issued a May 2014 supplemental statement of the case (SSOC), continuing the denial of the appellant's claim of service connection for the cause of the Veteran's death, and returned the appeal to the Board.  In an April 2016 post-remand brief, the appellant's representative indicated that additional evidence had been received by the RO since the most recent SSOC and that initial Agency of Original Jurisdiction (AOJ) consideration of this evidence was waived.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The amended death certificate lists severe discogenic back disease as a contributory cause of death. 

2.  At the time of the Veteran's death, he was service connected for degenerative osteoarthritis of the lumbar spine and associated neurogenic claudication of the lower extremities. 

3.  The evidence is at least evenly balanced as to whether the Veteran's lumbar spine disability contributed substantially to his death.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the appellant, service-connected lumbar spine disability was a contributory cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died in March 2005.  The appellant, his surviving spouse, has contended that the Veteran's service-connected degenerative osteoarthritis of the lumbar spine and associated neurogenic claudication of the lower extremities was a contributing cause of the Veteran's death.  The appellant has also contended that the Veteran's in-service exposure to chemicals and radiation caused the cancer which also ultimately led to the Veteran's death.  For the reasons set forth below, the Board concludes that service connection for the cause of the Veteran's death is warranted, as the Veteran's lumbar spine disability contributed substantially to his death.  Accordingly, whether service connection for the cause of the Veteran's death is warranted based upon in-service exposure to chemicals and radiation need not be addressed.

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.5(a)(1).  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  In order to constitute the contributory cause of death, it must be shown that the service connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  Significantly, VA's Adjudication Manual instructs that there is a reasonable possibility of service-connected death if the death certificate lists one of the Veteran's service-connected disabilities as a contributory cause of death, and that DIC should be granted when the contributory cause of death listed on the death certificate matches one or more of the deceased Veteran's service connected-disabilities.  See M21-1, IV.iii.2.A.1.a, b (updated July 31, 2015).

Although the initial death certificate lists only "metastate cancer primary site unknown" as the immediate cause of death, the appellant later submitted what appears to be a valid amended death certificate that indicates that "severe discogenic back disease" was a significant condition contributing to the death of the Veteran.  Although all of the provisions of VA's Adjudication Manual are not necessarily binding on the Board, there is no basis for finding this Manual provision, which essentially instructs VA to presume that a service-connected disability is a contributory cause of death when listed as such on the death certificate, is not for application or that the presumption has been rebutted.  The evidence reflects that the Veteran suffered from and was in receipt of service connection for degenerative osteoarthritis of the lumbar spine as well as associated neurogenic claudication of the lower extremities, and this contributed substantially and materially to his death from metastate cancer.

The Board notes that there are two conflicting medical opinions on the question of whether the Veteran's service-connected disabilities contributed substantially and materially to the Veteran's death.  In August 2005, the Veteran's private physician provided an opinion concluding that the Veteran died of small cell cancer and that "[h]is severe back pain (military related spinal problems) also contributed to his debility and death at the end."  Although no rationale was provided, this does not render the opinion inadequate.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate).  Cf. Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service).  Moreover, the private opinion supports the conclusion that the Veteran's service-connected disabilities contributed to his death insofar as the physician indicated that the Veteran's lumbar spine disability resulted in debilitating effects and general impairment of health, thereby rendering him materially less capable of resisting the effects of other diseases causing death.  See 38 C.F.R. § 3.312(c)(3).

In contrast, a VA medical opinion was rendered in February 2007, where the VA physician concluded that the Veteran's service-connected lumbar spine disability was unrelated to the Veteran's death, to include his metastate cancer.  In so concluding, the VA physician had commented that the Veteran's polyneuropathy was "definitely" not related to his lumbar spine disease.  However, as the Veteran's polyneuropathy has already been determined to be related to his lumbar spine disability, the VA physician's opinion is, in part, based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  In addition, although the VA physician emphasized that the Veteran's lumbar spine disability did not cause or contribute to the Veteran's death, he did not address whether the Veteran's service-connected lumbar spine disability and related neuropathy of the lower extremities caused the Veteran debilitation, so as to render him less capable of resisting the effects of his cancer.  See 38 C.F.R. § 3.312(c)(3).

Therefore, the medical opinions both for and against a relationship between the Veteran's service-connected lumbar spine disability and his death are at least evenly balanced.  As the reasonable doubt created by this relative equipoise in the evidence on this dispositive question must be resolved in favor of the appellant, the Board finds that service-connected disability contributed substantially and materially to the Veteran's death.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Based on the foregoing, entitlement to service connection for the cause of the Veteran's death is therefore warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


